Title: To Benjamin Franklin from Landais, 24 October 1779
From: Landais, Pierre
To: Franklin, Benjamin



  The Helder the 24th October 1779.
  Please Your Excellency
I received the 22d Inst the letter you did me the honour of writing to me the 15th It. and would have complye’d with Your order inclose’d in it immediatly had I not been detain’d aboard one day to over hauld my papers, and when I came ashore I thought I wanted but half an our of time for to have a Certificate from under the hand of Mr de Cottineau Capn of the Pallas, I fund him So ill that he was neither to be Spoke to, or Seen; I have been Ever Since waiting for a moment of relif but it is not come yet! I do’nt know what to do, to go without that paper I may want it, to Stay longer I am afraid Your Excellency or the french Minister would think I am delaying, but I will do as I have allways done, for the best, for to fullful Your order and follow Your advice, and go So Soon as Possible being fully Confident of Your doing justice. I am with Respect Your Excellency’s Most Obeidient Most humble Servant
P: Landais

P.S. I hope Mr DuNeufville will aford me with the money I Shall want for the journey, or else I could not Proceed.

His Excellency Bn. Franklin Minister Plenipotentiary of the united States of America

 
Notation: P. Landais 24 Oct 79
